1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   3:19-cr-00005-DMC
                                          )
12                     Plaintiff,         )   ORDER TO DISMISS AND VACATE STATUS
                                          )   CONFERENCE
13         v.                             )
                                          )
14   STEPHEN J. NOEL,                     )   DATE: August 6, 2019
                                          )   TIME: 11:00 a.m.
15                     Defendant.         )   JUDGE: Honorable Dennis M. Cota
                                          )
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 3:19-cr-00005-DMC without

20   prejudice is GRANTED.

21         It is further ordered that the status conference scheduled on

22   August 6, 2019, is vacated.

23   IT IS SO ORDERED.

24

25   Dated:     July 15, 2019
                                              ____________________________________
26                                            DENNIS M. COTA
27                                            UNITED STATES MAGISTRATE JUDGE

28

29

30   ORDER TO DISMISS AND VACATE STATUS        1                U.S. v. STEPHEN J. NOEL
